ANDERSON, J.
In discussing what is or is not proximate cause in contemplation of law, our court lays down the rule for its determination to be, quoted from Mr. Cooley and others: “If an injury has resulted in consequence of a certain wrongful act or omission, but only through or by means of some intervening cause, from which last cause the injury followed as a direct and immediate consequence, the law will refer the damage to the last proximate cause, and refuse to trace it to that which vas more remote. The chief and sufficient reason for this rule is to be found in the impossibility of tracing consequences through ’ successive steps to. the remote cause, .and the necessity of pausing in the investigation of the chain of events at the point beyond which experience find observation convince us we cannot press our inquiries safely,” etc. And we adopt what Addison says on the subject: “If the wrong and the resulting damage are not known by.common experience to be naturally and usually in sequence, and tlie damage does not, according to the ordinary course of events, follow from the Avrong, then the wrong and damage are not sufficiently conjoined and concatenated as cause and effect to support an action.” Cooley on Torts, p. 73, § 69. Mr. Bishop, in stating the same principle, says: “If, after the cause in question has been in operation, some independent force comes in and produces an injury, not in its natural or probable effect, the author of the cause is not responsible.” Bishop on Noncontract Law, §§ 41, 42; Wharton on LaAV of Neg. § 75; Shearman & Bed. on Neg. § 26. Again, it has been held that “the cause of an injury is in contemplation that Avhicli immediately produces it in its natural consequences; and therefore, if a party he guilty of an act of negligence which would na*408turally produce an injury to another, but before such injury actually results a third person does some act which is the immediate cause of the injury, such third person is alone responsible therefor, and the original party is not responsible, even though the injury would not have occurred but for his negligence.” — 16 Am. & Eng. Ency. Law, 436, 446, note. Many cases are referred to by these authors as illustrative of these rules; and in Lewis v. Flint, 54 Mich. 55, 19 N. W. 744, 52 Am. Rep. 790, Cooley, C. J., discusses at length and refers to many adjudged cases on the subject in a case similar to the one we have before us; and this is the doctrine of this court. In Western R. Co. v. Mutch, 97 Ala. 194, 11 South. 894, 21 L. R. A. 316, 38 Am. St. Rep. 179, the principles above referred to and quoted were there also quoted and approved, the court, by Stone, C. J., adding: “The authorities from which we have quoted are everywhere regarded as standard. What they assert is but the condensation of the utterances of a very great number of the highest judicial tribunals, wherever the principles of the common law prevail,” citing a number of these authorities. The same principles are recognized in our late case of Armstrong v. Montgomery St. Ry. Co., 123 Ala. 233, 26 South. 349, where it is said: “The logical rule in this connection, the rule of common sense; and human experience, as well, * * * is that a person guilty of negligence should be held responsible for all the consequences which a prudent and experienced man, -fully acquainted with all the circumstances which in fact existed, whether they could have been ascertained by reasonable diligence or not, would, at the time of the negligent act, have though reasonably possible to follow, if they had occurred to his mind” — citing Shear. & Red. Neg. § 29. See, also, Ala. Gr. So. Ry. Co. v. Arnold, 80 Ala, 600, 2 South, 337; L. & N. R. R. Co. v. Quick, 125 Ala. 553, 28 South. 14.
Applying the foregoing rule to the case at bar, the injury to the stock in question was through or by the means of an intervening cause and the law refers the damage to the.last proximate cause, which the proof *409shows to have been produced, by an engine or ear on the track of the Louisville & Nashville Railroad Company at the creek, and some distance from the place of escape and the network of tracks. The defendant’s act may have been the remote cause of the destruction of the stock; but the law does not trace consequences through successive steps to a remote cause, when the injury can be ascribed to some intervening proximate cause. The fact that the stock were at large with the knowledge and consent of the owner would not deprive the owner of the right to recover for their wrongful destruction. — L. & N. R. R. Co. v. Kesley, 89 Ala. 287, 7 South. 648; S. & N. R. R. Co. v. Williams, 65 Ala. 74; A. G. S. R. R. Co. v. Jones, 71 Ala. 487. In the Kesley Case, supra, this court says: “However the horse came to be at large, the mere fact that he was allowed to go at large was not the direct, moving, proximate cause of his death; and the fact of negligence vel non in allowing him to lie at large is one with which the jury has no concern, since no determination of that issue could have defeated a recovery on the one hand or increased plaintiff’s damages on the other. It was a matter beyond the issue. In other words, the court properly refused to submit it to the jury in any form.'’ Therefore, if the act of the owner in permitting the stock to be there was not the proximate cause of the injury, we are unable to perceive upon what theory the act of defendant in permitting them to escape from the inclosure can he ascribed as the proximate cause of their destruction. We need' not consider the question of the surrounding conditions at the opening through which they escaped as affecting the application of the foregoing principles to the case at bar, as the injury occurred beyond and after the stock had gotten over the net work of tracks. Besides, while there was evidence of considerable passage and switching of trains opposite this opening in the daytime, there was nothing to, indicate that this went on at night. Furthermore there is not a particle of evidencé to charge the defendant with any knowledge that the opening made would enable the stock to escape, or that it knew the stock were there, or that the lot *410Avas used as a horse lot. The place inclosed aauis a Avarehouse, used by plaintiff as a beer depot, and in the absence of eAddence to the contrary the inference could hardly be possible that it Avas used as a horse lot. The rule of contemplation of consequences seems to be “that a defendant is not liable in negligence Avhere no injurious consequences could reasonably lmve been contemplated as the result of the act or omission complained of, but is liable Avhere injuries might have been anticipated or foreseen.’’ 21 Am. & Eng. Ency. Law (2d Ed.) 486.
Since the trial court erred in refusing the general affirmative charge requested by defendant, Ave need not consider the other assignments of error. The judgment of the circuit court is reversed, and the cause remanded.
Reversed and remanded.
Weakley, C. J., and Tyson and Simpson, JJ., concur.